Citation Nr: 0629615	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-13 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chloracne, to include 
as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972, to include service in the Republic of Vietnam from 
October 4, to October 31, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied service 
connection for chloracne.  The veteran perfected a timely 
appeal of this determination to the Board. 

In November 2004, the Board remanded the veteran's claim to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
further appellate consideration.  

In addition, the Board observes that also on appeal was the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  By an April 2006 rating action, the 
RO granted service connection for PTSD, and assigned an 
initial 10 percent evaluation, effective December 23, 1999; 
30 and 50 percent evaluations were assigned from February 7, 
2001 and May 18, 2005, respectively.  As the veteran has not 
disagreed with the effective dates assigned to the award of 
service connection for PTSD, this issue is no longer before 
the Board. 
See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997). 


FINDING OF FACT

The veteran currently does not have chloracne.






CONCLUSION OF LAW

Chloracne, to include as due to exposure to herbicides, was 
not incurred or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In letters, dated in October 2002 and January 2005, VA 
informed the appellant of the criteria that he needed to 
demonstrate in order to prevail on his claim for service 
connection for chloracne.  He was asked to submit or identify 
evidence relevant to his claim, including a statement from a 
doctor (private or VA) reflecting that his chloracne was 
caused by an event(s) that began during service, i.e., 
exposure to Agent Orange.  The appellant was informed that VA 
would make reasonable efforts to assist him in getting 
evidence, including service medical records, VA out-patient 
treatment records and examination reports, or relevant 
records held by any government agencies.  He was also 
informed that it was his responsibility to submit all records 
not in the possession of a Federal agency, which included any 
records in his possession.  Thus, the discussion contain in 
the October 2002 and January 2005 letters furnished the 
appellant notice of the types of evidence he still needed to 
send to VA, the types of evidence that VA would assist in 
obtaining, and in effect requested that the appellant provide 
VA with or identify any additional sources of evidence that 
he possessed or knew of that could help to substantiate his 
claim of entitlement to service connection for chloracne, to 
include as a residual of exposure to Agent Orange.  

Although the January 2005 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claim in April 2003, "the appellant [was] provided 
the content-complying notice to which he [was] entitled in 
October 2002."  Pellegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
the RO informed the veteran of the latter two elements in an 
April 2006 letter, the Board finds no prejudice to the 
appellant in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Because the Board concludes below that the preponderance is 
against the appellant's claim for service connection for 
chloracne, to include exposure to Agent Orange, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.
Regarding VA's duty to assist the appellant's with his claim 
on appeal, the service medical and personnel records, post-
service VA and private clinical treatment reports, and 
statements of the veteran and his mother have been associated 
with the claims files.  In addition, in July 2004, the 
veteran testified before a Veterans Laws Judge (formerly, 
Member of the Board of Veterans Appeals) at a videoconference 
hearing conducted at the RO in Huntington, West Virginia, 
concerning the issue on appeal.  Finally, in November 2004, 
the Board remanded the veteran's claim to the RO for further 
development including, but not limited to, scheduling him for 
a VA examination to determine whether he currently had 
chloracne that was related to exposure to Agent Orange during 
his military service in the Republic of Vietnam.  This 
examination was performed by VA in September 2005.  

The appellant has not reported that any other pertinent 
evidence might be available to support his claim.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disability on appeal.

II.  General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  If a condition 
noted during service is not shown to be chronic, then, 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Hence, in the absence of proof of a present 
disability, service connection may not be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Laws and Regulations-Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II Diabetes; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  
38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 23,168-69 (May 8, 
2001).

III.  Analysis

The veteran contends that he has chloracne as a result of 
being exposed to Agent Orange while working as a cook 
attached to a Special Forces Unit in the Republic of Vietnam. 

After a review of the clinical evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for chloracne, to include as due 
to exposure to herbicides during his service in the Republic 
of Vietnam.  In reaching the foregoing conclusion, the Board 
observes that the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam era.  Thus, exposure 
to Agent Orange is presumed. 
38 C.F.R. § 3.307(a)(6)(iii).  

Despite his presumed exposure to Agent Orange during his 
active duty service in the Republic of Vietnam, the veteran's 
claim fails because there is no clinical evidence 
demonstrating that he currently (italics added for emphasis) 
has chloracne. The Board notes that service medical records 
are negative for any subjective complaints or clinical 
findings and/or diagnoses referable to skin disability, to 
include chloracne.  In fact, upon examination for service 
separation in December 1971, the veteran's skin was found to 
have been "normal."  He indicated that he was in "good 
health." On DA Form 3082-R, Statement of Medical Condition, 
dated in mid-January 1972, the veteran indicated that there 
had not been any change in his medical condition since his 
separation examination.  

In addition, post-service VA and private clinical evidence of 
record does not reflect that the veteran currently (italics 
added for emphasis) has chloracne.  While an August 2002 VA 
outpatient report contains an assessment of mild chloracne, 
when examined by VA in September 2005, the examiner diagnosed 
the veteran as having a history compatible with a diagnosis 
of chloracne (italics added for emphasis).  Indeed, that same 
examination report reflects that there was no evidence of 
acne lesions on the appellant's skin; there was no acne 
scarring on the face, shoulders, back, or chest.  There was a 
linear scar on the nape of his neck and several dermal 
nodules consistent with recurrent epidermoid cysts at the 
site of a previous cyst excision.  At the close of the 
September 2005 examination, the VA examiner determined that 
although the veteran did not have any confirmatory scarring, 
that did not rule out that he had chloracne during and 
immediately following his time in service.  Of importance, 
however, is the fact that there was no supporting evidence of 
chloracne upon clinical evaluation of the veteran's skin in 
September 2005--only a history (italics added for emphasis) 
compatible with a diagnosis of chloracne was noted.  These 
findings are also buttressed by a November 2005 VA outpatient 
report that contained clinical findings that the veteran's 
skin had good turgor and texture.  An assessment with respect 
to the skin was not entered at that time.  The remainder of 
the post-service clinical evidence does not contain any 
clinical findings and/or diagnosis referable to a skin 
disability, to include chloracne. 

In sum, the clinical evidence of record fails to show that 
the veteran currently (italics added for emphasis) has 
chloracne.  In view of the foregoing, the Board observes that 
there can be no valid claim for service connection in the 
absence of proof of a present disability.  See 38 U.S.C.A. § 
1110; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

While the appellant and his mother have submitted statements 
reflecting that he has chloracne that is related to military 
service, as laypersons they are not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Given the above, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for chloracne, to include as due to exposure to herbicides.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

Service connection for chloracne, to include as due to 
exposure to herbicides, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


